Title: To Alexander Hamilton from Daniel Bradley, 9 August 1799
From: Bradley, Daniel
To: Hamilton, Alexander


Staunton [Virginia] August 9, 1799. “… Captain Brock … informs me he has no Arms, Clothing, or public Stores of any kind, these men of Capt. Gibsons,& Lieut. Lewisis at this place are in much want of clothing. I have received a suit of clothing per. Man, for two complete Companies but dont know whether I ought to give any part of it to these men who have drew before, or keep it for the recruits, I wish for information on the subject. Sir I take the liberty to remind you that I feel very anxious to visit my family, from which I have been absent near four years.”
